DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of September 20, 2021.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendments, claims and remarks, filed on August 19, 2021, have been noted.

Priority:  08/03/2015
Status of Claims:  Claims 1 – 13 are pending.  Claims 1 and 11 – 13 have been AMENDED.  Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(b), as being indefinite.  Claim 1 recites in-part limitations of: consolidating user debits… over a first transaction period of time; consolidating merchant debits… over a second transaction period of time; consolidating provider credits over a third transaction period of time; representing payable amounts consolidate to one payment.  It remains unclear as to the timing of the “one payment” relative to the three described periods of time.  For example, while the claims and specification touch upon concepts of a pure “netting” of costs, and batch-processing styled operations, it remains unclear as to the time window for any closing of operations.  The Examiner notes that the specification text appears to only identify operations timing of a day, week, or month being specific to consolidating debits and credits accumulated by the user during a transaction period (e.g., see paragraph 171); operations for a second transaction period (with no further time descriptor) relative to merchants (e.g., see paragraph 177); and operations for a third transaction period (with no further time descriptor) relative to parking service provider credits (e.g., see paragraph 178.)   The Examiner additionally notes that applicant’s remarks confirm that “the second transaction period could be different from the first transaction period” (e.g., see page 11, of remarks.)  Accordingly, as presented, three separate transaction time periods, selected by three separate entities for netting and batch processing of transactions to closing-or-final amounts remains undefined, with the time window for closing-or-final remaining undefined having no metes and bounds.  Accordingly, the subject terminology is unclear and indefinite.  Claim 12 has a similar problem to Claim 1.  Claims 2 – 11 and 13 are rejected on the basis of dependency.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a system for transaction payment processing that processes debit and credit transactions among multiple account holder entities and accounts including a user account, a parking service provider account and a merchant account, establishing communication links, a first link to a user conveying user account information and information relating to parking fee amounts payable to a parking service provider, a second link to a merchant conveying merchant credit offer transaction amounts available to the user, third communication links associated with parking service provider accounts, consolidate user debits and credits over a period of time, apply a final user debit amount, consolidate merchant debits over a period of time, and consolidate parking service provider credits and amounts over a period of time attributed to the parking service provider account, with each of the final amounts consolidated to one payment.  The limitations of transaction payment processing, processing debit and credit transactions among accounts, establishing communications, conveying, relating, associating, and consolidating final amounts, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a platform server, communication devices, and a processing system to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 33, 41, 46, 49, 104, 133, 171, 186 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 11 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 11 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with transaction payment processing, processing debit and credit transactions among accounts, establishing communications, conveying, relating, associating, and consolidating final amounts is not an inventive concept.
Independent method Claim 12 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 12 is substantially similar to system Claim 1. 
Claim 13, dependent from Claim 12, does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 13 also does not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with transaction payment processing, processing debit and credit transactions among accounts, establishing communications, conveying, relating, associating, and consolidating final amounts is not an inventive concept.
Therefore, Claims 1 – 13 are rejected under 35 U.S.C. 101.  Claims 1 – 13 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims and specification have been entered.
The Examiner’s objection relative to the specification and terminology of “fee”, is withdrawn.
Applicant has amended independent Claims 1 and 12 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions. 
Additionally, transaction payment processing, processing debit and credit transactions among accounts, and consolidating purchase transactions remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant's citation of Ex parte Eileen C. Smith ("Smith"), PTAB decision of February 2019, as supporting patent eligibility is unpersuasive because the claims at issue in Smith are readily distinguishable over the instant claims. Smith, which is a non-precedential decision, is based upon a distinct fact pattern as to exchange trading of order derivatives, quotes and matching along with first and second in-crowd market participants, and order execution subject to expiration of a timer, with the instant claims providing a solution to a business-related or economic problem.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement to the functioning of a computer, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility. Additionally, neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Further, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 12, along with claims dependent from Claims 1 and 12, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Again, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection of Claims 1 – 13 has been made 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
deGrove et al., U.S.2007/0061260 generally identifies multiparty accounts receivable and accounts payable, subject to netting; Lichterman et al., U.S. 2013/0204728 generally identifies a multiparty payment system subject to merchant and purchasing party fees; Halsey et al., U.S. 2012/0047007 generally identifies charge fees to customers subject to discounts and offers; Mohsenzadeh, U.S. 8,583,549 generally identifies payment transactions subject to costs and fees; Cataline et al., U.S. 7,587,363 generally identifies transaction funding subject to optimization; Maritzen et al., U.S. 5,987,429 generally identifies transactions subject to fee rules; and Averyt et al., U.S. 2006/0074799 generally identifies payment processing through a virtual terminal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
October 25, 2022